Exhibit 10.14
Cortland Bancorp
Split Dollar Agreement and Endorsement
This Split Dollar Agreement and Endorsement (this “Split Dollar Agreement”) is
entered into as of                                         , 2011, by and
between Cortland Bancorp, an Ohio corporation (the “Company”), and Joseph E.
Koch, a director of the Company (the “Director”). This Split Dollar Agreement
shall append the Split Dollar Endorsement entered into on even date herewith, or
as subsequently amended, by and between the Company and the Director.
Whereas, to encourage the Director to remain a director of the Company, the
Company is willing to grant to the Director the right to designate the
beneficiary of a portion of the death proceeds of an insurance policy on the
Director’s life. The Company will pay life insurance premiums from its general
assets.
Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
Article 1
General Definitions
Capitalized terms not otherwise defined in this Split Dollar Agreement shall
have the same meaning as defined in the Director Retirement Agreement between
the Company and the Director dated as of the date hereof, as the same may be
amended. The following terms shall have the meanings specified.
1.1 “Administrator” means the administrator described in Article 7.
1.2 “Director’s Interest” means the benefit set forth in section 2.2.
1.3 “Insured” means the Director.
1.4 “Insurer” means each life insurance carrier for which there is a Split
Dollar Policy Endorsement attached to this Agreement.
1.5 “Policy” means the specific life insurance policy or policies issued by the
Insurer.
1.6 “Split Dollar Policy Endorsement” means the form required by the
Administrator or the Insurer to indicate the Director’s interest, if any, in a
Policy on the Director’s life.

 

 



--------------------------------------------------------------------------------



 



Article 2
Policy Ownership/Interests
2.1 Company Ownership. The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Company shall be the
beneficiary of any death proceeds remaining after the Director’s interest is
paid under section 2.2 below.
2.2 Death Benefit. Provided the Policy is not cancelled, surrendered,
terminated, or allowed to lapse, at the Director’s death the Director’s
beneficiary designated in accordance with the Split Dollar Policy Endorsement
shall be entitled to death proceeds in the amount of $100,000 (the “Director’s
Interest”). The Director shall have the right to designate the beneficiary of
the Director’s Interest.
2.3 Option to Purchase. The Company shall not sell, surrender, or transfer
ownership of the Policy while this Split Dollar Agreement is in effect unless
the Company first gives the Director or the Director’s transferee a right of
first refusal to purchase the Policy. The option to purchase the Policy shall
lapse if not exercised within 60 days after the date the Company gives written
notice of the Company’s intention to sell, surrender, or transfer ownership of
the Policy. The purchase price shall be an amount equal to the Policy cash
surrender value. This provision shall not impair the Company’s right to
terminate this Split Dollar Agreement.
2.4 Comparable Coverage. The Company shall maintain the Policy in full force and
effect. The Company may not amend, terminate, or otherwise abrogate the
Director’s interest in the Policy unless the Company replaces the Policy with a
comparable insurance policy to cover the benefit provided under this Split
Dollar Agreement and executes a new split dollar agreement and endorsement for
the comparable insurance policy. The Policy or any comparable policy shall be
subject to claims of the Company’s creditors.
2.5 Internal Revenue Code Section 1035 Exchanges. The Director recognizes and
agrees that the Company may after this Split Dollar Agreement is adopted wish to
exchange the Policy of life insurance on the Director’s life for another
contract of life insurance insuring the Director’s life. Provided that the
Policy is replaced or intended to be replaced with a comparable policy of life
insurance, the Director agrees to provide medical information and cooperate with
medical insurance-related testing required by a prospective insurer for
implementing the Policy or, if necessary, for modifying or updating to a
comparable insurer.
Article 3
Premiums
3.1 Premium Payment. The Company shall pay any premiums due on the Policy.
3.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Director based on the life insurance premium factor for the
Director’s age multiplied by the aggregate death benefit payable to the
Director’s Beneficiary. The life insurance premium factor is the minimum amount
required to be imputed under Internal Revenue Service Regulations, section
1.61-22(d)(3)(ii), or any subsequent applicable authority. The Company shall
impute the economic benefit to the Director annually by adding the economic
benefit to the Director’s Form W-2 or, if applicable, Form 1099.
Article 4
Assignment
The Director may assign without consideration all interests in the Policy and in
this Split Dollar Agreement to any person, entity, or trust. If the Director
transfers all of the Director’s interest in the Policy, all of the Director’s
interest in the Policy and in the Split Dollar Agreement shall be vested in the
Director’s transferee, who shall be substituted as a party hereunder, and the
Director shall have no further interest in the Policy or in this Split Dollar
Agreement.

 

2



--------------------------------------------------------------------------------



 



Article 5
Insurer
The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits, and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Split Dollar Agreement.
Article 6
Claims Procedure
6.1 Claims Procedure. The Company shall notify any person or entity making a
claim under this Split Dollar Agreement (the “Claimant”) in writing, within
90 days after receiving Claimant’s written application for benefits, of his or
her eligibility or ineligibility for benefits under this Split Dollar Agreement.
If the Company determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (w) the specific reasons for denial, (x) a
specific reference to the provisions of this Split Dollar Agreement on which the
denial is based, (y) a description of any additional information or material
necessary for the Claimant to perfect his or her claim, and a description of why
it is needed, and (z) an explanation of this Split Dollar Agreement’s claims
review procedure and other appropriate information concerning the steps to be
taken if the Claimant wishes to have the claim reviewed. If the Company
determines that there are special circumstances requiring additional time to
make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90 days.
6.2 Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
its claim reviewed by the Company by filing a petition for review with the
Company within 60 days after receipt of the notice issued by the Company. The
petition shall state the specific reasons the Claimant believes it is entitled
to benefits or to greater or different benefits. Within 60 days after receipt by
the Company of the petition, the Company shall afford the Claimant (and counsel,
if any) an opportunity to present its position to the Company verbally or in
writing, and the Claimant (or counsel) shall have the right to review the
pertinent documents. The Company shall notify the Claimant of the Company’s
decision in writing within the 60-day period, stating specifically the basis of
its decision, written in a manner to be understood by the Claimant, and the
specific provisions of this Split Dollar Agreement on which the decision is
based. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Company, but notice of this deferral shall be given to the
Claimant.
Article 7
Administration of Agreement
7.1 Plan Administrator Duties. This Split Dollar Agreement shall be administered
by a Plan Administrator consisting of the Company’s board of directors or such
committee or person as the board shall appoint. The Plan Administrator shall
have the discretion and authority to (x) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement and
(y) decide or resolve any and all questions that may arise, including
interpretations of this Split Dollar Agreement.

 

3



--------------------------------------------------------------------------------



 



7.2 Agents. In the administration of this Split Dollar Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Company.
7.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Split Dollar Agreement.
7.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Split Dollar Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members.
7.5 Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Service of the Director, and
such other pertinent information as the Plan Administrator may reasonably
require.
Article 8
Miscellaneous
8.1 Amendment and Termination. This Split Dollar Agreement may be amended solely
by a written agreement signed by the Company and by the Director. This Split
Dollar Agreement shall terminate if the Director Retirement Agreement terminates
under Article 5 of the Director Retirement Agreement.
8.2 Binding Effect. This Split Dollar Agreement shall bind the Director and the
Company and their beneficiaries, survivors, executors, administrators and
transferees, and any Policy beneficiary.
8.3 No Guarantee of Service. This Split Dollar Agreement is not a service policy
or contract. It does not give the Director the right to remain a director of the
Company nor does it interfere with the right of the Company’s stockholders not
to re-elect the Director or the right of stockholders or the board to remove an
individual as a director of the Company. This Split Dollar Agreement also does
not require the Director to remain a director or interfere with the Director’s
right to terminate service at any time.
8.4 Applicable Law. The Split Dollar Agreement and all rights hereunder shall be
governed by and construed according to the laws of the State of Ohio, except to
the extent preempted by the laws of the United States of America.
8.5 Entire Agreement. This Split Dollar Agreement constitutes the entire
agreement between the Company and the Director concerning the subject matter. No
rights are granted to the Director under this Split Dollar Agreement other than
those specifically set forth.
8.6 Severability. If any provision of this Split Dollar Agreement is held
invalid, such invalidity shall not affect any other provision of this Split
Dollar Agreement not held invalid and each such other provision shall continue
in full force and effect to the full extent consistent with law. If any
provision of this Split Dollar Agreement is held invalid in part, such
invalidity shall not affect the remainder of such provision not held invalid and
the remainder of such provision, together with all other provisions of this
Split Dollar Agreement, shall continue in full force and effect to the full
extent consistent with law.

 

4



--------------------------------------------------------------------------------



 



8.7 Captions and Counterparts. Captions and section headings in this Split
Dollar Agreement are included solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Split Dollar
Agreement. This Split Dollar Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
8.8 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. If to the Company, notice shall be given to
the board of directors, Cortland Bancorp, 194 W. Main Street, P.O. Box 98,
Cortland, Ohio 44410-1466, or to such other or additional person or persons as
the Company shall have designated to the Director in writing. If to the
Director, notice shall be given to the Director at the address of the Director
appearing on the Company’s records, or to such other or additional person or
persons as the Director shall have designated to the Company in writing.
In Witness Whereof, the Director and a duly authorized Company officer have
executed this Split Dollar Agreement and Endorsement as of the date first
written above.

              Director   Cortland Bancorp  
 
           
 
  By:      
 
Joseph E. Koch
      Title:     

Agreement to Cooperate with Insurance Underwriting Incident to Internal Revenue
Code section 1035 Exchange
I acknowledge that I have read the Split Dollar Agreement and Endorsement and
agree to be bound by its terms, particularly the covenant on my part set forth
in section 2.5 of the Split Dollar Agreement and Endorsement to provide medical
information and cooperate with medical insurance-related testing required by an
insurer to issue a comparable insurance policy to cover the benefit provided
under this Split Dollar Agreement and Endorsement.

     
 
   
Witness
  Joseph E. Koch

 

5



--------------------------------------------------------------------------------



 



Split Dollar Policy Endorsement
Insured: Joseph E. Koch
Insurer:
Policy No.:
Pursuant to the terms of the Cortland Bancorp Split Dollar Agreement and
Endorsement dated as of                     , 2011, the undersigned Owner
requests that the above-referenced policy issued by the Insurer provides for the
following beneficiary designation and limited contract ownership rights to the
Insured:
1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of its interest in the policy.
It is hereby provided that the Insurer may rely solely upon a statement from the
Owner as to the amount of proceeds it is entitled to receive under this
paragraph.
2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:
 
Primary Beneficiary, Relationship/Social Security Number
 
Contingent Beneficiary, Relationship/Social Security Number
The exclusive rights to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise the rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.
3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.
4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.
The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is executed.
Signed at                                         , Ohio this
                     day of                                          , 2011.

              Insured:   Owner:

Cortland Bancorp  
 
           
  Joseph E. Koch
  By:      
 
      Its:     

 

 